BLATCHFORD, District Judge.
Returns of process having been made, and no claimants appearing for any of the following described property, it was condemned by default: Five barrels of whiskey, found at No. 548 West Seventeenth street; one still, etc., found in a saloon at No. 145 Bowery; 47 half boxes manufactured tobacco, found at No. 80 Front street; 25 boxes of snuff in bottles, found at No. 104 Pearl street; 2,000 cigars, found in Liberty street; 15 boxes cigars, found at No. 148 Water street; and 12 boxes cigars, found at No. 75 Fulton street.